OFFICE   OF THE ATTORNEY GENERAL        OF TEXAS
                                     AUSTIN
 OROVLRSLLLms
 *TTo”I4cY
        OPIRAL



Eonorrblo        Uill H. Radtord
County       At tommy
trn*r county
tmdLfaxar
Dear     bira-7                       ODiniOll HO. o-7292            _




          L’sare in rocalpt 0
quertlng the opinion of thlr de
ter. ,Yo quota rm your 16ttor a




                                                         ounty,   (a 6lUllp1e
                                                         ty In vhich the
                                                        , VII-2OmItted,
                                                        6 been queatloned
                                             tr   ror   R~prera.ltatlve.
                                            bwntor ballotm bavr
                                             voted, and VI vould
                                             vhethsr or not ve
                                         h the ballot8 aa prlntrdl
                                       or should do at this tlmo.
                               , v. A. c. s., provide8 in part:

                             all general prlmarles #ball be by
                         t, vhlch shall have printed nt the head
                    or the party, and under such head the nams
          or all candidates, thee for each mlnatlon      bolng ar-
          n@ged in the order drtmslnad by the varlour conmlt-
          tree’ aa horoln provldrd for, bwwath tha title of the
          0rrh    for vhlch the naolnatlon 1s Bought. The voter
                                                                                               367


&moamblo         Will E. Radford - Rg6               2


         8hall     lm80          or urk
                                 out all name8 he doe8 aot virh to
         rot0 for.            rho   0rri0m
                                     hilot rhll b0 prlntod b
         blink     ink upon vhita paper, and bmuth   the




                 It hr           born held tht      8tatutorJ provlrlons         rlth     rerweaca
t0poC+zrti0a             0r      the kmt     mu6t    k    6teioti~   r0ii0vrd.          (mm
v, Jo~or, 76 8 U. (2d) 219). Al60 V* Call your lttontlon to
Artielo 3142, Y. A. C. B., vhl6h provideat
                 “Aax lxooutlro
                             amltta*   or oaaltt66mm    or
         priarry oriioo), or other porroa herein chargod Vlth
         uy duty nlatlvr   to the holding of the prlaary 616c-
         tion, or the euw18alag, drtrminatlon or daclaratlem
         0t th0 nrult thanof, may b0 ccqmlled by ssndamur
         to periom tho,8uo in lcoorduwm vlth th.6pr0vl8lona
      , of thir         title.
          fn the QLIO of Skelton v. Yates, 131 Tu. 620, 119 S. V.
(24) 91, th0 %pr0616 Court doniod an lppll0atlon for 16ave to file
vrlt or mandnau6 ~cmmandlng a oouaty 6xecutlro oomultt66 to derlrt
fma printing the n66166or certain p6w6onr on th6 offlclal hallot
for the D6mocratlc run-orf prlmarp and to cortlfy another p6roon
Ln8tord, Qhem lbaentoo ballotFag had begun, on the ground that
upon the oo666oacwnt of lhaoatra hlloting,   the elootlaa va6 in
progre8s aad the cam had beccu6 moot. We quote rrm th0 Court6
opinion a6 romv6s
                %ndor the rarlou8 rtstutrr of thlm 6kto, lt
         1,~ ovidoat that thl8 6a88 Is root.   Vader thr lav
         abmntoe balloting    bar bogus.  R. 8. art. 2956,
         Y.omom*r Annoktod ClvU Btatut.8 art. 2956.       Th*
         liea tm 1 8  alrudy a P ~w-**~      lnd a mo M *rQhlc h
          thir   oowt         might eater could be lrrectlve           at thl8
          lam datr  to gown3 6uch rl~otlori.  The lppllcatlon
          to iti0 th6 petitlon ror manduur 16 racordlngly
          onrrulrd.   Btorllng v. Forgunon et al. 122 9.x.
          122, 53 8. u. (2d) 753.”
                  in VI*V 0r th0 abovo knd romgoing,                   It 16 0u opinion
th a tl        oouatf 6xrcutir6 oanlttro                 UT   k   oazmllod by mandew
Sonolrble        Will    It. rbdr0rd - Peg8 3


                         otatutory
                              - _.    &at?-vith   ?OS~Ot  to primtlry    On the
                                                  benoath the umao    of aaadl-
dater Sor ltate and dlotrlot               oIZloe8, provided tho proorodlug lr
tlmoly broqht.   Hwovor, irr tho oltuatian laqulnd   about, vho.ro
uador tbo lav absent00 votlw  h6 bogus, In rlw 0r WI. holding
ln tho abow oitod -60,   It 16 our opirrion that th8 quostloa a6
to vhothm naauuo    vi11 lie td compel tbo o o wttylxaontivo ocm-.
mlttoo to print the couuty of tho rooldonoo benutb   the aam. of
0umdat00           ior   di6triot    0rri000 0p0a Lb0 blioto              ror   th0   rim
prlmary         to ba hold July ?7, 1946,         has nw          boo-0   moot.
             tiitbmr a nno e to th eprOpOOltlw l6 to vhethor   the
raiium    of the ovutitf lxeoutlve ofmlttoo   to print upon the hl-
tot6 tha ootuaty 61 th. noldeaco benorth the lIu.6 Or OUldidAtOS
ror distriot    OrmOB vould lnralldat. tho lloCtlOn, Ye 0al1
rour attratloa    to thm follovlog goners1 ~16 6trt.d   la p9
Corpuo Jurir beouadu,                Beotloa 173,    pe    248:

                   gTochlrical
                            orron wi the wrt of orfioom      aharged
         vlth  the pnprntlon      of offlclal klloto ~111 not
         dO6tPOf tho lffla aof      c y
                                      the hlbt6   aor lnvalldat~
         th mllectioti~nlO66 the 6-tUt6 6Xpro661~ BBk.6 a
         SpOCiriC lrrogulotlr7 fbkl, un1060 it rppmaro thbt
         the 6Il6t&kO6 in:faot-have     operated to pnV.nt  l ftvQ
         a a honrrt
             d       lloctlon,’
          In the -60 Of t&SOY
5. Y. 2d, 757 (vrlt roiIuod) it

         ._ _ :a: .absrot
             a
                      -              ovidonco
                                         __    of imud,  unf'alm6rr in
         tno no uuugor                          or Ca mp er lawith
                                 a a lia o t~o n,               g the
         ballot6 Or POtumS,            th 0OQU?tS Of th i0
                                                         Stat*             b a ta
         unlfoml~        h6ld that klloto         O0ot    by      lo@11   qu811-
Hoaomblo     Will    il. FmdZord - Page t


             I
                        of Il060661t~ tb@ holdlag Or Such llaa-
       tlw    ;?i    iad lwt k iatrurtod      to thO60 not llvarr
       ranwnbnt        vlth tho mmorow provlolonr or the lev
      FOgUutitliJ SW.      AS a mOUit,   ail Of Such pr~lOl~6
      a n leldfu oapllod     vlth in ova     pmtloular.   But
      it 16 lqWlly tN0 th t lWh fal      ‘I UFO6 Qo tho prt Of
      llWtiOSO   A r r iC%& 661d0m
                             iS     dOrUt b fab lXp P 6   6OlOa
      or the popular ~111. Ybore they do not, tho COUrtS
      Mvo km likrrl        ia ouo~lnln&    tho nrult.   Tumor
      Y. Teller   (Tu.   Cl*. App.) 275 8. lf. 115. l&err
      OUOh d~?OiiOtl~6 Of th0 liOOtiOU OfflCi@iS h8Ve in-
      t*rrond vlth or prevontod 6Uoh a fair lXp~601Orr,
      or vhero three 16 aar rwooaable indlutlon that         such
        va6 the lWSUlt,   th. COlJttShAV0 6.t tha l6ldo.m

            .In'the C&66 0r tiVi6 v. Stab,  75 Tex. 420, 12 s. Y. 957,
it   WI6 polakd out tbt tha failtIm    Of the C~iSSl~~rS'     Court to
PSrfOm its duty vlth rospoat to rtiing     voting prealnatr vould aot
lavalldato an llootlon vhon it h&d not beqn rhwn      that the Cam-
mlsrlonor6~   Court had acted ulth a fraudulent DWDOS~.    In this
care the Court raidt

            'ThO Will dOsign Or 011 6lOCtiOa till6 16, Ol'
       should be, to S~CW'O a fair l~pre66lOn Of the popu-
       lar ~111, In the SpMdieSt and most convsnloat man-
       nerj ard ve think l failure to oomply vlth provlsloar
       not l66Mti~l to attain that objrct should sot avoid
       the lleotion, la the absence of a          olsarly rkiou-




       lmplied that such I188 the inLoatloa.
               a             It my   be raid    that tho w@              of the
       crrtlol;     ir’not      p6m~rlvr       loroly,   but   i8p0606    upon
       the court M lmerstlvo duty. tit It be concoded.
       It d066 not r0ii0w
       --I_--              that   a ridlure to mrrorm the
       &I& maker && action
                       --.      roxd.
              I)
                    It WL~ b# uld that tho US6 Or tho VOrd
       ‘Sh811’ ;hbrr t-t    th. pW3ViSiOSl 16 MBdstO~.  That
       it  16 lemuad     t0 the COUi66iOnO~6' OOU.?tU)' k
       grantedj but it 40.6 not rOiiW th4t It 16 BMdatory
&norrbl*      Ml11 8. Mford        - Pegv 5


         in the rondo that      it wk.8    a aompll~cv    vlth    thr pro-
         Vi8iORl
               888Onttil t0 th. lO@litr            Of    th 0
                                                            lleCtiOll.”
         ( u ndw8o o or ur
                        ing81
              tfe POitbt OUt hW0 thAt       than  l8 DO prOV181V8 in         htiCl8
)I09 vblah ZVquiFO8 thRt hllOt8             not promred   ln confomity         vlth
the pX'OV18iO?48t?W'Wf 8hdl not             k  oountrd  QP the vlwction        avoided.

           fn ViOV Of the above W&d tOngoin&     JOU an rdvl8ad that
in the rb8WIce of imud,    the hilun    of the aouatT oxooutlve CQ-
mlttee to have prlntrd upan tbo kllOt8     the oountr of the nrldence
beneath the IWO of uch candidate for dlrtrlet of?imr vould not
dlrfrWAOhi8. the voter8 or nullIQ     thm electloo, unlq88 ruch der-
lllctiOn b88, inr’fact, interfered   vlth Or pP0vent.d * fair lXpr+8-
ai    Of the Vi11 of the VOtOP8.
       x..    We tPU8.t that     the   above md foregoing vi11 be of 8M
•88ilt8&C~ in     COlUl+ZtbUl     Vith   the 8itUktiOli mentioned in JOUr             ht-
tar.
                                            Your8 wry     truly




JAB-bv




                                       .